January 15, 2010 VIA EDGAR Securities and Exchange Commission Washington, DC 20549 Mail Stop RE: Omnimmune Holdings, Inc. Form 10-K for the Fiscal Year Ended December 31, 2008 Forms 10-Q for the Quarterly Periods Ended March 31, June 30, and September 30, 2009 File No. 333-145507 Dear Sir or Madam: We are in receipt of your comment letter dated December 23, 2009.We intend to file our response to such letter and the necessary amendments to our above-referenced periodic filings via EDGAR on or before January 23, 2010. If you have any questions regarding this time line, please do not hesitate to contact me at (713) 622-8400.We appreciate your understanding in this matter. Kind regards, /s/ Harris A. Lichtenstein Harris A.
